CADWALADER, J.
The only difficulty which might have been encountered in this case disappears when the evidence is applied to the diagram appended to the assessor’s report. From this it appears that, however the course of the America, with the Fanny McHenry in tow, may, after the Franklin was seen, have tended towards *639the right, this course merely placed the McHenry in the,proper channel for navigation of a sea-going vessel of her draught. The motives of her navigator stated in the pleadings or evidence are therefore unimportant. She did not, in any nautical sense, alter her course until signaled from the Franklin to do so, and then did nothing but simply obey the signal. Of this the libellants cannot complain. The question which thus arises is whether the McHenry was not justifiable in keeping her course in the ship channel; in other words, whether the Franklin was not bound to give way to- her. In general, a tug having only a canal barge in tow may, as compared with a tug having a heavy sea-going vessel in tow, be considered as an unincumbered vessel bound to give way to the other. If special considerations are entertained, the state of the tide adds force to the applicability of the general reason. Independently of the general reason, the Franklin, being of such draught as to be navigable without any reference to the shoals which necessarily restrained the course of the other vessel and having ample time and space to have passed her on either side, could not justifiably have expected her to alter her course, and was bound for this additional reason to give way. Her navigator, instead of doing so, assumed that the case was the ordinary one of two approaching steamers in an open channel, each bound to port her helm. In the assessor’s opinion that he was mistaken I fully concur. Whether under the rule of decision established by the Supreme Court the answer can serve the purpose for which it was framed of a cross, bill, is perhaps questionable. From the course of the argument I infer that the technical objection upon this point is waived on the part of the libellants. This being so, the libel will not only be dismissed with costs, but a decree against the libellants that the respondents recover their damages will also be entered.
Whether as to the latter part of the decree they should recover costs or not I do not decide.
On appeal to the Circuit Court the judgment of the District Judge was affirmed with costs.